Citation Nr: 1615546	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for skin disability.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2009 to February 2010 and from July 2010 to July 2011.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction subsequently transferred to the Winston-Salem, North Carolina RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's February 2013 substantive appeal, he requested a video-conference hearing before a member of the Board.  Notably, the Veteran's February 2013 substantive appeal was the last correspondence received from the Veteran.  At that time, his address of record was in South Carolina.  

In July 2015, the Veteran's former representative submitted a VA Form 21-0966, on behalf of the Veteran, and listed a different address, in North Carolina, than what the Veteran had listed in his February 2013 substantive appeal.

Since August 2015, all correspondence, including the notice that the Veteran had been scheduled for a hearing before a member of the Board, has been sent to the address listed by the Veteran's former representative.  Crucially, the most recent correspondence submitted to the Veteran was returned to sender.  

In effort to ensure that the Veteran receives due process, the Board finds that a remand is necessary to confirm the Veteran's current address of record, reschedule him for a hearing before a member of the Board, and send notice to the appropriate address.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and confirm his current address of record.  Then schedule him a hearing before a Veterans Law Judge of the Board via video conference at his local regional office.  Provide him advance notice of the date, time, and location of the hearing to the Veteran's confirmed address.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



